NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUADALUPE LYN,                                  No. 18-17017

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00614-GMN-NJK

 v.
                                                MEMORANDUM*
OUTBACK STEAKHOUSE OF FLORIDA,
LLC,

                Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Guadalupe Lyn appeals from the district court’s summary judgment in her

diversity action alleging a negligence claim under Nevada law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Braunling v.

Countrywide Home Loans Inc., 220 F.3d 1154, 1156 (9th Cir. 2000). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Lyn failed to

raise a genuine dispute of material fact as to whether defendant caused the foreign

substance to be on the floor, or whether defendant had actual or constructive notice

of a hazardous condition and failed to remedy it. See Sprague v. Lucky Stores,

Inc., 849 P.2d 320, 322-23 (Nev. 1993) (setting forth requirements for premises

liability under a negligence theory); see also Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249-50 (1986) (“If the [nonmoving party’s] evidence is merely colorable,

or is not significantly probative, summary judgment may be granted.” (internal

citations omitted)).

      AFFIRMED.




                                         2                                   18-17017